Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 5/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,376,875 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Withdrawn Objections and Rejections
	The objections to the specification have been obviated by the substitute specification filed on 5/18/2021 of which has been entered.
	The objections to the claims have been obviated by the amendment filed on 5/18/2021.
	The nonstatutory double patenting rejection has been obviated by the terminal disclaimer filed on 5/18/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773